Citation Nr: 1003920	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for irregular 
heartbeat.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a cerebrovascular accident (stroke).

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bleeding gums.

6.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974 
and from June 1975 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Chicago, 
Illinois.  The appeal was certified to the Board by the RO in 
Pittsburgh, Pennsylvania.  The Board explains in the decision 
below why the issues are styled as they are on the cover 
sheet.

The Board notes the Veteran's representative's Informal 
Hearing Presentation shows a claim for an increased rating 
for bilateral hearing loss as among the issues currently on 
appeal.  While that issue was noted on the January 2007 
statement of the case, the Veteran specifically listed on his 
substantive appeal (VA Form 9) the issues from the statement 
of the case he wished to appeal.  He did not list the hearing 
loss increased rating.  Thus, that issue is not before the 
Board and will not be discussed in either the decision or 
remand portion of the document below.  See 38 C.F.R. § 20.202 
(2009).

For the reasons discussed in the remand portion of the 
document below, the issues of entitlement to service 
connection for PTSD and depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that obstructive sleep apnea is not related to an in-service 
disease or injury, or a service-connected disability.

2.  The preponderance of the probative evidence indicates 
that an irregular heartbeat disorder is not related to an in-
service disease or injury, or a service-connected disability.

3.  A December 2003 rating decision confirmed denial of 
service connection for bleeding gums for purposes of 
compensation and residuals of strokes (headaches, vertigo, 
and right (dominant)-arm numbness, including as due to an 
undiagnosed illness, as there was no evidence of related in-
service symptomatology or of manifestation to at least a 
compensable degree within one year of separation from active 
service.  In the absence of a perfected appeal the decision 
is final.

4.  The evidence submitted since the December 2003 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for residuals of strokes or for bleeding 
gums-for purposes of compensation, and does not raise a 
reasonable possibility of substantiating either claim.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  A disorder manifested by irregular heartbeats was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a).

3.  The December 2003 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
for service connection for residuals of a stroke.  The claim 
is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105; 
38 C.F.R. § 3.156(a).

4.  The December 2003 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
for service connection for bleeding gums.  The claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  See 
38 C.F.R. § 3.159(b)(1).  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in February 2005 and 
March 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was also 
informed of the need to submit new and material evidence to 
reopen the strokes and bleeding gums claims, to include why 
they were initially denied and what was needed to reopen 
them-via the February 2005 letter for the strokes and the 
March 2005 letter for the bleeding gums.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

A March 2006 letter provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, following 
issuance of the March 2006 letter and the additional 
development, the claims were reviewed on a de novo basis, as 
shown in the January 2007 statement of the case and the June 
2007 supplemental statement of the case.  Thus, any timing-
of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The Board finds that any content-deficient matter related to 
the above noted letters did not prejudice the Veteran's 
pursuit of his claims, as he was extended a meaningful 
opportunity to participate in the adjudication of his claims 
throughout all stages, and he did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided-as found above, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  In sum, there is no evidence of 
any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a brain thrombosis or 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical or lay evidence to the effect that the claim is 
plausible; lay assertions of medical status may constitute 
competent medical evidence depending on the circumstances of 
the particular case.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).
Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
symptoms related to a sleep or heart disorder.  The Veteran 
denied any prior history of complaints or symptoms of 
frequent trouble sleeping or heart-related symptoms on his 
April 1993 Report Of Medical History for his examination at 
retirement.  The April 1993 Report Of Medical Examination For 
Retirement notes all areas, except his right hand, were 
assessed as normal.  His chest x-ray and EKG were interpreted 
as normal.  He was deemed physically fit for retirement.  
There is no evidence of a heart disorder having manifested to 
at least a compensable degree within one year of the 
Veteran's retirement from active service.

The Veteran resided in Germany at the time he submitted his 
claim.  An April 2002 report of treatment rendered at Sacred 
Heart Hospital in Germany when his stroke was diagnosed notes 
a transthoracic echocardiography and prolonged EKG revealed 
no evidence of rhythm disturbance as a cause of the 
thromboembolic events.  A September 2003 VA fee-basis 
examination report also notes that examination revealed the 
heart as normal.

Private treatment records of Sacred Heart Hospital note the 
Veteran sustained two strokes in 2002.  The records of his 
treatment contain no medical opinion or indication whatsoever 
that the strokes were causally linked to his active service.  
During his post-stroke treatment, obstructive sleep apnea and 
sickle cell anemia were diagnosed, and his treatment records 
note his physicians deemed both pathologies, as well as 
infectious endocarditis as possible causes of his strokes.  
Neither of those diseases were deemed causally linked to his 
active service.  To whatever extent he may have been shown to 
have manifested an irregular heartbeat, there simply is no 
medical evidence of any causal linkage with his active 
service.

In light of the above, the preponderance of the evidence is 
against the Veteran's claims on both a presumptive and direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The Veteran 
also asserts his belief that his obstructive sleep apnea is 
secondary to his heart disorder.  Disregarding for the moment 
the fact there is no evidence he has any medical training, a 
heart disorder is not service-connected, so there is no basis 
for service connection on a secondary basis as concerns the 
heart disorder.  38 C.F.R. § 3.310.

The Veteran also asserted in one of his written submissions 
that a provider told him his strokes were secondary to his 
prior in-service dental surgeries.  Although there is no 
evidence the Veteran has any medical training, the Board may 
not summarily ignore this assertion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Nonetheless, any lay account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
should be scrutinized closely.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  In assessing whether the Veteran's 
assertion should receive substantive weight, relevant factors 
for consideration are, whether he is competent to recognize 
an etiology for a stroke, or whether he has accurately 
reported a contemporaneous diagnosis by a competent 
physician.  See Jandreau, 492 F.3d at 1377.

While acknowledging the fact that an absence of 
contemporaneous corroborative medical evidence, alone, is not 
a sufficient basis for rejecting the credibility of lay 
evidence, see Buchanan, 451 F.3d at 1337, the Board, 
nonetheless, must reject the Veteran's assertion as 
incredible due to unreliability.  There simply is no 
indication in his post-stroke treatment or his post-service 
dental treatment records that either of his physicians or 
dentist considered his periodontal disease as a potential 
cause of his strokes.  Further, the Veteran is noted to have 
manifested periodic confusion following his strokes.  Thus, 
the Board finds his assertion does not merit substantive 
weight.  As a result, there is no factual basis for service 
connection secondary to any periodontal disease-which also 
is not service connected.  38 C.F.R. § 3.310.
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

Application To Reopen

The Board observes that the claims of entitlement to service 
connection for residuals of a stroke and bleeding gums was 
previously denied by rating action in December 2003.  In the 
January 2007 statement of the case and June 2007 supplemental 
statement of the case, the RO denied the claim on the merits.  
The Board, however, must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen the previously denied claim of service connection.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened; and there is no prejudice to the appellant's 
ability to present the case when the Board addresses the 
issue of whether the claim should be reopened rather than 
addressing the reopened claim on the merits.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In addition to the requirements for service connection set 
forth above, the following is also applicable to this appeal.  
Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  The Note immediately following, however, 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling, and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).

The Veteran applied for service connection for residuals of a 
stroke and for bleeding gums in 2003.  Service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for, a neurological or 
cerebral disorder or symptoms.  The Veteran did not indicate 
any history of complaints or symptoms on his April 1993 
Report Of Medical History that might be related to a stroke.  
The April 1993 Report Of Medical Examination For Retirement 
notes his cerebral and neurologic areas as normal.  Neither 
was there evidence of a stroke having manifested to at least 
a compensable degree within one year of his retirement from 
active service.

Service treatment records note the Veteran to have undergone 
an emergency root canal in 1991, and gum surgery during his 
active service in December 1991 and June 1992.  The April 
1993 Report Of Medical Examination For Retirement does not 
note any permanent dental disability as a result.  A January 
2003 rating decision denied the claim.  The RO determined 
there was no evidence of treatment for a stroke during active 
service, or evidence a stroke manifested to a compensable 
degree within one year of service.  The rating decision also 
determined that, although the Veteran was treated for a 
periodontal abscess during his active service, there was no 
evidence of chronic injury or disability of the gums shown at 
the time of his retirement.  The decision also determined and 
informed the Veteran that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease, and Vincent's stomatitis, were not 
disabling conditions, and they were subject to service 
connection only for purposes of entitlement to dental 
examination or outpatient dental treatment.  The decision 
also informed the Veteran claims for dental treatment were in 
the sole province of the VA medical facility nearest his home 
of record.

An RO letter, also dated in January 2003, notified the 
Veteran of the decision and of his appeal rights.  Subsequent 
to the January 2003 decision, the RO received the Veteran's 
private German treatment records of his stroke, and some 
related dental treatment.  So, the RO reconsidered the claim.  
See 38 C.F.R. § 3.156(b).

As set forth earlier in this decision, the German records 
detailed the diagnosis and treatment of the Veteran's stroke 
in 2002.  None of the records note an opinion or comment to 
the effect the stroke was causally linked to the Veteran's 
active service.  In fact, the records note possible causes as 
the Veteran's nonservice-connected obstructive sleep apnea 
and sickle cell anemia.

Records of a German dental school note the fabrication and 
insertion of a prosthesis to close a gap that resulted from 
the extraction of tooth 33.  The records of the Veteran's 
German dentist note his treatment of the Veteran for a severe 
form of periodontitis with deep breaks in the bone.  
Treatment included special periodontal cleanings.  There is 
no notation of a diagnosis or opinion of a permanent dental 
disability due to trauma.

Rating decisions of July 2003 and December 2003 confirmed the 
denial of claims as earlier denied in the January 2003 rating 
decision, and the Veteran timely appealed the decision in 
April 2004.  A statement of the case was issued in October 
2004.  The claims file contains no indication the Veteran did 
not receive the statement of the case, or any evidence it was 
returned to VA as undeliverable.  Neither is there any record 
of the Veteran having submitted a substantive appeal in 
response to the October 2004 statement of the case.  Thus, 
the December 2003 rating decision became final and binding on 
the Veteran.  See 38 C.F.R. § 20.302.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).


Analysis

The evidence added to the record since the 2003 decision 
consists of the treatment records related to the Veteran's 
current stroke residuals.  While this evidence is new, in the 
sense it was not before the rating board in 2003, it is 
redundant-as it does not add anything concerning a linkage 
with his active service.  There is no medical opinion of any 
linkage with the Veteran's active service.   See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing Veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

None of the evidence added since the 2003 decision addresses 
the Veteran's periodontal disease.  As discussed above, the 
Veteran asserts he was told that his gum disease caused his 
stroke.  The Board finds that the etiology of a stroke is 
beyond the province of medical conditions that a lay person 
my be competent to recognize or opine on.  See Jandreau.  
Further, there simply is no evidence of a contemporaneous 
diagnosis or opinion by a trained medical professional.  Id.  
In fact, the opposite is true, as the suspect etiologies of 
record for the Veteran's stroke do not include his gum 
disease.  As a result, the Veteran's assertion is a lay 
medical assertion which is insufficient to constitute new and 
material evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108).

In light of the above, the Board is finds that new and 
material evidence has not been received to reopen a claim for 
service connection for stroke residuals and a dental disorder 
for compensation.  38 C.F.R. § 3.156(a).  The benefit sought 
on appeal is denied.

In as much as the Veteran has not carried his initial burden 
of providing new and material evidence to reopen his claim, 
the benefit-of-the-doubt rule is not applicable to his 
application to reopen.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for irregular heartbeat is 
denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
a stroke.  The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for bleeding 
gums.  The petition to reopen is denied.


REMAND

The RO denied the PTSD claim due to the absence of evidence 
of a confirmed diagnosis of PTSD.  The medical evidence of 
record at the time showed the Veteran's diagnosis as major 
depression-though some VA outpatient entries noted rule out 
PTSD.  In any event,  a German psychiatric examination report 
received by VA in March 2007 notes a diagnosis of PTSD 
secondary to the Veteran's service in the Gulf War.  
Consequently, VA must now assist the Veteran with efforts to 
confirm his claimed stressor(s).

A March 2004 rating decision denied the Veteran's claim for 
service connection for depression, and he timely appealed 
that decision in June 2004.  This issue was not among the 
issues included in the October 2004 or the January 2007 
statement of the case.  In such cases, the appellate process 
has commenced and an appellant is entitled to a statement of 
the case on the issue.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  Thus, the issue of service connection for 
depression must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA letter should specifically ask 
the Veteran to identify the specific 
stressor(s) on which he bases his claim 
for PTSD, to include date and location.  
Inform the Veteran the claimed stressor 
must be specific enough to submit an 
inquiry to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
for purposes of confirmation.  AMC/RO will 
seek to confirm the stressor(s) submitted 
by the Veteran.  All efforts to obtain and 
confirm a stressor(s) must be fully 
documented in the claims file.

3.  The RO shall issue a statement of the 
case with regard to the issue of service 
connection for depression.  If, and only if, 
the Veteran completes his appeal by filing a 
timely substantive appeal, this issue should 
be returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

4.  If, and only if, the Veteran identifies 
a specific PTSD  stressor(s) which is 
confirmed, AMC/ RO should arrange for an 
appropriate psychological and psychiatric 
examination(s) for the Veteran.  Ensure the 
claims file is provided to the examiner(s) 
and request that all appropriate diagnostic 
tests for PTSD be performed.  After 
examining the Veteran, reviewing the 
psychological testing results, and 
reviewing the claims folders, the examiners 
should diagnosis any acquired psychiatric 
disorder present.  If PTSD is found, the 
specific stressor should be set forth, to 
include whether in-service or thereafter.  
If other psychiatric pathology is present, 
the etiology should be described to the 
extent possible.  To the extent a 
determination cannot be made without resort 
to speculation, that too should be noted in 
the examination reports.

5.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement 
corrective procedures at once.
7.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


